OFFICE     OF THE ATTORNEY GENERAL                OF TEXAS
                                   AUSTIN




lIonarable   R. Byrne Brttsyfleld,        Ccraaissioner,        \
Cir6mtm'm Pension Cemmisbion
Au8tin,    Tarsa
Dear Blr. 8atterTielUt                  Opinidn   80* O-7444

                                        Ret   Clsrifio8tion         of A. 0. Opiniw
                                        Ilo. O-81183and othsra




ment




                                                           an opinion     on




                                                 tamnt should be killed               b
                                                moo ot tho portormance
                                              emant or if he should die
                                              es not In aensequence    0P
                                              fr duty aa a tireman;    may


                             paymontr  on the date      he roulc:      hare
                   reaohed      the bgs of fifty-firs         years?
            l2.    If a flromnn sbo has retired   after having
                   soyred 20 yearo on a iire department    but be-
                   fore he had reaohed the ago of' 55 years
                   should be killed   or die from any oau8e not
                   in eonsequen6e   of his duty aa a rirement
Bonorbble Ho llyrue      satterfield       - page 8




                dtoald his Board be&in paying his depaadats
                their benefits  promptly after hia death or
                would It be oompelled    to withhold payntmt o?
                suoh benefits  until  the fireman rould have
                reacPbed,,the age ,of 66 jeara?
                                                          s,
          “In giving your opinion             on the above     -- Opinion
     O-8831 -- you say as fo1100sr

           *'We call  partiaular           attention  to the lfatement
     ia tbe above rtatuts     whlob         reads 'or abrll  die fror
     any aauae whatsoever     8iter         ho baa beoome entitled    to
     a rltlloranoe  or pemeion a           er tiflthfen linoe th8t phrase
     will perhaps,   bed TO think           does, oontrol    the proper
     disposition   and ansuer to           Joar questions.
            wtUnder the prorisfonn   of the quoted statutes
     above when a fireman haa mened 80 yettrtt, regardless
     of his    then agel he *may apply to the Board of Trnr
     tees for, and it shalY he the Boerd’s      duty to issue,
     a oertifioate    shoring the completion  O? such se~rvl0e.s

          #'Reading the quoted sentenoe from Beation 13
     and the Yast-quoted    section  from the amended seation
     6 as we eon tttrue same a fireman   who has served  trmty
     years is then entitled     to and the Board must glre him
     a pension Oertifloate.
            lt6eotlm    12 provider that if a fiream dies iron
     any oause after he has beooae entitled     to his penaicn
     oertifioate     him widow is entitled to payments as pro-
     tided in said aeotlon.
           atIt is omr opinion,      therefore,    that regardless
     of rhetber   the firernan   is aotlre    or retired   at tho
     time of his death If he has served 8atirelj           for the
     80 year period he is entitled        to his pension certifl-
     oate and if ho thereafter      dies his sldou and children,
     It any, are entitled      to receive Oompeneation rrom the
     date of his death in the respective         mcna as prorlded
     isr in maid Aot. t

           *Then on May 11,            1945 we asked   Por the Sollosing
     opinion:
          “If    a fireman resigned iron his tire departmmt
     On April   18th, lQ44, roufd he be entitled  to a 80
lbnar8bls      ii. Byrne        SItterfield         - page 3



      year omM?ioak                 as protided           ht the 8mendmemt wbioh
      was e??eotfte             on LIaroh S3rQl           1946’.           (row 4ortoetod
      th a lffeotirs            date ia roar opinion).

           .Ia giving  your oplnion                       -        Opinl        NOQ8W3 -
      you mled as ?d.lou~r                                                 %           .
               "lfe     think     it     plain     ?roa       tbs    npseitio          tamgttage
      of the newly rdded mbtter   to Seotion 6 that the Legis-
      lature intended  that 8117 lllglble  and qualifiediire-
      man, who shall hare ampleted ttteaty   ymrs o? mrrioe
      befare reaching the age ot flity-flro yearat would be
      mttitl8d  to tlte eeetiiieate a?mdng amoh nwleer
      whether meh esmpletlm     is befew or biter ths eiieot-
      Ire dmte of Senate Dill 89, prerided   it 1s cm or af-
      ter the first   dby o? April A* D. 1939~’

               lThsn on     Wdmtary              6, 194b IO mubnltted                     this     quas-
       tiont

               s ‘We hbre        an lnstanee         whore a firssmn                   bad servsd
      for 24 ye8rs         and         three     umths        in    a Tssss        fire      depart-
      areat    and on Alar e0,            1918 ho dies e? a                    he8rt        aftaak.
      Be was fifty-four                 years of r&e rt the                 time       o?    his
      death.          that his beart 8ttaok ttan not in
                      Asswming
      conBequeneeof the p#rfOt5anOe Of bls duty as a ?%I%-
      man and In view   of t?m ?aOt that he had serted more
      than 20 years bat had not rerohsd the ags a? 66 years
      bnd the fsrthsr   frot  that b@ died prior to the em&f-
      mttmt o? the amendmeat to seation        (I of the Aat and in
      the  llgbt ot your opinions     O-M%81 and O-kM8~, ‘1s hfs
      ridor entitled   to her beaefits      from the Aot and
      should the benefits    be tetruautfre       to the Urts of
      her hash8nd's   deathtt

               ,In     your Opinion            O-T&@      you ruled            es ?ollo~sr
            "In OUT Opinion Nor O-8878 sd&esssd to fowt ap-
      proved Waroh 8, 1944, it was pointed out that the
      third olass o? meahars lsbntioned          in seotion   18 lb o ?e
      re?erreU to to required death *aStar’ the ?ireman bau
      beoome antitled     to an allormoe        or psnsion   eerti?laate.
      Under ,the iaote berefn presented,          hore?er#   the fireman
      died Ma7 20, 1@42, at the ags of 84 yerrs             and apparent-
      ly without laaklng nny appllOatim            to the Board of Trus-
      tees for any retirement      osrtifieats-        B’twthermore, to
      bs qualified    under the Aot , suoh a fi~paan met have
lIqnor8ble     MOByme           88tteriield         - page 4




      puo&o&         the    868    of    86    Je8C8$     in rdditfon        to   baring
      mewed
          lo tir ely
                  ior 8 period                        of 90 JUMPS, to besome
      entitled   to bs retired                  horn luoh sorvioe or on-
      titled   to 8 6brtlifOato.’
               +b.     8md&mmt            of    seatim         6 of   t%e stmtwte,
      eonaidqrod           in   our         O-6531 8nd O-8883,
                                        Opiahn8         Hoe.
      ld to rbiab you rr?erl bwwme e??OOfiTe Soptombor
      4, 1946, 8nd suab maendmentdoss not bate 8 ratro-
      gotire  otteat 80 to dsse8eeA     nmsbers who iailod
      ta posaera the rtatutery   qu8litiO8tdoam     8t  the tine
      of     tbelr    de8tb.      ’

               l'YouSPO           respeotiully   advised that under                  the
      t8atr   mbmitfsd             your qussfbur    8~0 ms*ered  in                  the
      segatirb. ’

              "One point th8t bmtrrbos us ia th8f in ynr Opin-
      ion No. O-6883 you 8pp8rently         mle that *MEL olQlble
      8nd qn8litled      ilrem8nt   rho shall b8re aarploted        20
      ye8ri of serrico botore reaohing           th0 8ge o? 68 yomrs,
      would be antitlod       to tbo oorfiflaate     abowlnr mob aer-
      viao,     wbother snob oomplotlon     is %o?ore OP S&r          the
      gffesfire      date of Sen8te Bill    $9, brorided    it is ol,
      pr tter the 1st. d Y of April 1939'              %bea In your
      O&an        lo. O-7088 km bold that Iani suoh mendment
      dbem not bare 8 ret~oratire         o??eot 8s to deoecrmid
      mombera rho tailed        to posroms the 8tatutorJ      qualltl-
      08tions     8t the time O? their     deatb'.
              lVo b8ro tried to interpret            JOUP Opinion lo.
      O-7082 as ruling tbrt the amendmentwould be 8ntl 1s
      rbtro8etiro      lnbot8r    80 firemen rho wore partlslpat-
      in6   ia the systea ou and after            the e??bOtiTb dtBt0 of
      tbo amendmeat       - Senats Bill      89 a? tbo Rogu18r se8s-
      Ion of l@lb, -,but I# not rotroaotiro                lnsotbr       88
      those firemen *ho died or left              the tlro    department
      prior    to the stteotite       date of sell8to Bill 89 8s
      montianod above.         But   When Wt) 60 brok to your            Opin-
      ion Ilo. O-6888 which apparently              Puloa that a tiroeran
      who loft     tbe tire    doprrtment     prior     to tbo eiteotir.
      date    o? senate Ii*11 89 9 entitled             ta tbo oortitiO8te,
      then we booame oon?used*            Ve fail     to see any ditter-
      on00 ln8eirr       8s the ratro8otirenoss          is oonaernou be-
      tween a firom8n who died prior              to the etteotlre          data
      of the amendment and on0 who left               the fir0   depert-
      meut betoro the etieotlvs           date of the 8wndmout,              pro-
      vided ot oourme that it applies               to the fireman who
      left    the tire department        and has not re-entered             the
      tire    sowieo.m
                                                                                                                 ‘F=;

. ., ’                                                                                                   Il.32
 Bmorable        It. Byrne       EPttePtis~d       - page fi




                 IOU oOrro0tly          quote   Our ruling             in Opinion Ho. O-bM3,
 wbioh for       oonrsnienoo        we ropredaoe          here,        8s tollow~t
                 .‘*e    thinkit pl8in  from the 8peOitiO lS?l-
         gumgo     of the nqwly added m8tter to Reopn        6
         that tho Logisl&tu~o        intended that any sliglblo
         and qualified      fireman, wbo Sb811 bmwo smplstod
         twenty    years of rsnioe      bstoro rsaohin6 tbe age
         of fifty-fiwo      ~OPPS~ would b.eontltlsd to tho
         osrtitiomfs      Showing SUO~ Sopvise,   whether suoh
         SempletiOn         i8   before or Sfts?          tbs e?fsOtiTs               date
         et SonSto        Bill    89,   provided     it    is     On    OP   Site?
         tbs   1st      day of April,      A. Do 1999+*
                 There is no sentlist              botwsen        tbmt bolding            md   Opinion
 NO* 0-7088,       S8yilIgl
                 'The SmCUdIMYUt Of SsOi 6 ~nf tho stStUt9 Oon-
         Sidered in our Opinions HOSO0-6531 and O-01)83,
         and to whiob you refer,     booune ef?oOtirs   Septem-
         ber 6, 1846,     and such 8mOndmsnt doss not bate 8
         retro8otits     etieot 8s to daoeassd memboP# who
         tailed     t0 pOsS+sS the StStUtOpy qUS~i?iOSti~S
         at   the tiPjo of their death.”
             As we UndepStSnd JOUP IOtter,          your Om?USiOn in prob-
 sbly brought Sbeut by the use o? the phrase letteotire                date* of
 the Act., and we can readily        understand   JOUP positions       AS ws
 pointed   out to you in Opinion Nob 04883,            the body of 8. B. go.
 89 oarried    the emergsnoy clause       to bsoome efieotire       on Its paa-
 MOB, tbe rote bowsrsr wmS insu??iOisnt             to make it stteotiVs
 fPOm its pass8go.      so that   it beSame le@lj,        Ot'fsOtiwO nfnety
 days after    the adjournment      of tbo LegiSlature.        That means the
 Bill and Aot beouao operative         -- in toroe aS law -- ninety dajm
 *?tOP SdjeUPlllIIC'llt. But whsn It did fbur booome effeotlto,             the
 Aet beoame ottootirs      ior all puPpOsss SOOOPding to its pPOVis-
 ion*, ms of Which was #On and after            thb 1st day of April,       AeD.
 1038, Buy psrsotPr      oto.    This Aot was not rstrosotirs         in the le-
 iT81, OonStitutionml     SsnSe, and spoke 8s 18W Only tram and after
 its e??sotlro    date ninety     days miter adjoupnmsnt.          But when it
 did spomk It oleerly      shows that iatter the 18t dry of April,
 A. D. 1839, firemm who bsd at that time or thereafter                 might
 hate twenty year.'      Sspvios,    PS therein    stated, are entitled       to
 Septain rights.      The irot that the twenty years            serrioe would
  date baok beyond the et’feotire                  d8te of the Bill                  is   of no im-
  Poptanoe in the oonsldsrrtlon.     It 1~ permissible    for a Yaw to
  OQntain that feature.    Thus, a law  may, under    the Constitution,
  haas a proviSion  upon a Status or duration,     reeohing into the
flOnOFSbl6       8. Byrne     Ratterfiofd   - pegs 6



p88t    SW7   number Of       YSSPS.


                 It   is   t?UO th8t   OUP OpiniCWt NO* d-70@    dsO~8Pss
thnt:
              *Snob amsnhaent          doe6 not bare 8 A POSOtiTO
        e??SSt  88 to dsoeessd          UIOmbePSm     ?Siled &j :'
        PQs8.a~ t& $tStUtOq               m~i?iOStiOU# St tbo
        m     g their &e&&e              Empha Si a snpplsd-;-

             that  .t8i~6Ut   %a 8OCUP8t6.    It merely m68?1s tblb  8 tire-
mnn whe died prior to the etiestirb        date of tbb 1946 list  deem not
‘eeme rithia    tbe prorl~ime   of said Aot I 8IthOnk;h during him li?s
 time be h8d sewed mere than tWOnt7 ycnra         80 8 ?iPem8la~



                                            VSP~ tru17   yours




                                                                            COMMllTCL